*944The Family Court did not err in finding that the father neglected the subject child, or in issuing an order of protection against the father. The Suffolk County Department of Social Services proved by a preponderance of the evidence that the father neglected the subject child by engaging in acts of domestic violence against the mother in the child’s presence that created an imminent danger of impairing the child’s physical, emotional, or mental condition (see Family Ct Act § 1012 [f]; Matter of Arietta S. [Krystal C.], 89 AD3d 1092 [2011]; Matter of Kiara C. [David C.], 85 AD3d 1025 [2011]; Matter of Jordan E., 57 AD3d 539 [2008]).
The father’s remaining contention is without merit. Skelos, J.E, Dickerson, Belen and Miller, JJ., concur.